Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 7-18 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10-3-2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Charbon (US 20180373202) in view of Hara (US 20070133355).
With regard to claim 1 Charbon discloses a balance spring (claim 8, figure 2) intended to equip a balance of a horological movement, characterised in that the balance spring (claim 8, figure 2) is made of a niobium and titanium alloy containing:
niobium: the remainder to 100 wt % (claim 1);
titanium with a weight percentage that is greater than or equal to 1 wt % and less than or equal to 40 wt % (claim 1),
traces of other elements chosen from among O, H, C, Fe, Ta, N, Ni, Si, Cu and/or Al, each of said elements being in the range 0 to 1,600 ppm of the total weight, and the sum of said trace elements being less than or equal to 0.3 wt % (claim 1).
Charbon’s embodiment of claim 1 gives a range equal to or more than 40%. Charbon thus does not explicitly address the limitation: less than 40% titanium. Hara teaches balance spring (470 figure 13; paragraph 144) is made of a niobium and titanium alloy containing:
niobium: the remainder to 100 wt % (paragraphs 17-18);
titanium with a weight percentage that is greater than or equal to 20 wt % and less than or equal to 80 wt % (paragraph 18; claim 25),
traces of other elements chosen from among O, H, C, Fe, Ta, N, Ni, Si, Cu and/or Al, each of said elements being very low (paragraph 20).
At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Charbon’s titanium ratio below 40%, as taught by Hara. The reason for doing so would have been to balance the ratios of titanium and niobium within acceptable limits to achieve a high-quality balance spring, as taught by Hara. Moreover, the difference in scope between the base reference and the claim is the difference between “less than” and “less than or equal to” thus the difference in disclosure versus claim scope falls within the reasonable scope of manufacturing tolerances. The reason for the modification would have been to form a balance spring with suitable time measurement characteristics including oscillation rate under the influence of temperature ranges as taught by Hara. 

With regard to claim 2 Charbon and Hara teach the balance spring (claim 8, figure 2) according to claim 1, wherein said alloy comprises a weight percentage of titanium that lies in the range 5 to 35 wt % (Hara teaches the claimed titanium range from 20-35% paragraphs 17-18)

With regard to claim 3 Charbon and Hara teach the balance spring (claim 8, figure 2) according to claim 1, wherein said alloy comprises a weight percentage of titanium that lies in the range 15 to 35 wt % (Hara teaches the claimed titanium range from 20-35% paragraphs 17-18).

With regard to claim 4 Charbon and Hara teach the balance spring (claim 8, figure 2) according to claim 1, wherein said alloy comprises a weight percentage of titanium that lies in the range 27 to 33 wt % (Hara teach the claimed titanium range from 20-35% paragraphs 17-18).

With regard to claim 5 Charbon and Hara teach the balance spring (claim 8, figure 2) according to claim 1, wherein it has a two-phase microstructure comprising niobium in the beta phase form (Hara - paragraph 17; Charbon – claims 4, 9) and titanium in the alpha phase form (Charbon – claims 4, 9).

With regard to claim 6 Charbon and Hara teach the balance spring (claim 8, figure 2) according to claim 1, wherein it has a yield strength greater than or equal to 500 MPa and a modulus of elasticity less than or equal to 120 GPa, preferably less than or equal to 110 GPa (claims 24, 28; paragraph 18).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Charbon (US 11137721) teaches a titanium ratio between 40 and 60%.
Charbon (US 10795317) teaches an allow between 45 and 48% titanium.
Laheurte (US 2020/0308685) teaches a beta titanium alloy.
Balague (US 2017/0351216) teaches a NB alloy with between 5 and 25% Nb and Zr.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN KAYES whose telephone number is (571)272-8931. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





11-16-22
/SEAN KAYES/Primary Examiner, Art Unit 2844